Case 18-35437   Doc 37-1   Filed 09/18/19 Entered 09/18/19 14:49:34   Desc Exhibit
                                  A Page 1 of 8
Case 18-35437   Doc 37-1   Filed 09/18/19 Entered 09/18/19 14:49:34   Desc Exhibit
                                  A Page 2 of 8
Case 18-35437   Doc 37-1   Filed 09/18/19 Entered 09/18/19 14:49:34   Desc Exhibit
                                  A Page 3 of 8
Case 18-35437   Doc 37-1   Filed 09/18/19 Entered 09/18/19 14:49:34   Desc Exhibit
                                  A Page 4 of 8
Case 18-35437   Doc 37-1   Filed 09/18/19 Entered 09/18/19 14:49:34   Desc Exhibit
                                  A Page 5 of 8
Case 18-35437   Doc 37-1   Filed 09/18/19 Entered 09/18/19 14:49:34   Desc Exhibit
                                  A Page 6 of 8
Case 18-35437   Doc 37-1   Filed 09/18/19 Entered 09/18/19 14:49:34   Desc Exhibit
                                  A Page 7 of 8
Case 18-35437   Doc 37-1   Filed 09/18/19 Entered 09/18/19 14:49:34   Desc Exhibit
                                  A Page 8 of 8
